                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        EDCV 19-1439-JFW (KS)                                       Date: January 24, 2020
Title       Christopher Batres v. R. Cortazar




Present: The Honorable:       Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                             N/A
                   Deputy Clerk                                   Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) NOTICE RE: PLAINTIFF’S VOLUNTARY DISMISSAL

        On July 30, 2019, Plaintiff, a California state prisoner who is proceeding pro se and in
forma pauperis, filed a civil rights complaint (“Complaint”). (Dkt. No. 1.) On August 12, 2019,
the Court dismissed the Complaint with leave to amend. (Dkt. No. 8.) On September 16, 2019,
Plaintiff filed a First Amended Complaint (the “FAC”). (Dkt. No. 14.) On September 26, 2019,
the Court dismissed the FAC with leave to amend. (Dkt. No. 15.) On December 19, 2019, Plaintiff
filed a “Memorandum Petitioning this Central District Court for Leave to Amend Dismissing
Without Prejudice” (the “Memorandum”) (Dkt. No. 20), in which he asked the Court to “dismiss
petition (without prejudice) due to the current prison lockdown and a violation of [Plaintiff’s]
rights” under “Lewis v. Casey.” (Memorandum at 1, 3); see also Lewis v. Casey, 518 U.S. 343,
348 (1996). In response, the Court directed Plaintiff to clarify his request by filing one of the
following: a signed document entitled “Notice of Voluntary Dismissal,” a request for a third
extension of time to file a Second Amended Complaint; or a Second Amended Complaint that
complies with the Court’s September 26, 2019 Order. (Dkt. No. 21.)

       Plaintiff then filed: (1) an unsigned Second Amended Complaint (the “SAC”) (Dkt. No.
22) in which he asks for the voluntary dismissal of this action under Fed. R. Civ. P. 41(a) (id. at
CM/ECF Page ID 172); and (2) a signed form “Notice of Dismissal Pursuant to Federal Rules of
Civil Procedure 41(a) or (c),” in which he states that he dismisses the action in its entirety (id. at
CM/ECF Page ID 173).

        Plaintiff has now repeatedly requested the dismissal of this action. In the Memorandum he
filed on December 19, 2019, Plaintiff asked the Court to “dismiss petition (without prejudice).”
(Memorandum at 1.) In response to the Court’s order requiring clarification, Plaintiff filed an


CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No.        EDCV 19-1439-JFW (KS)                                    Date: January 24, 2020
Title       Christopher Batres v. R. Cortazar


unsigned Second Amended Complaint requesting the voluntary dismissal of the action and a
signed Notice of Dismissal stating that Plaintiff is dismissing this action pursuant to Fed. R. Civ.
P. 41(a).

        Having requested clarification in response to Plaintiff’s first request for dismissal and
received a signed Notice of Dismissal form from Plaintiff, the Court is compelled to take Plaintiff
at his word and close this case pursuant to Fed. R. Civ. P. 41(a). Pursuant to Fed. R. Civ. P.
41(a)(1)(A), this dismissal is without prejudice and takes effect without court order or judgment.



                                                                                                 :
                                                                 Initials of Preparer   gr




CV-90 (03/15)                          Civil Minutes – General                               Page 2 of 2
